Citation Nr: 0103973	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  99-25 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a L4-L5 spine injury 
with sciatic nerve damage.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


REMAND

The veteran had active service from December 1942 to November 
1945.

Service medical records reflect that the veteran was 
physically examined in December 1942 and no abnormalities of 
the back were noted.  Service medical records do not reflect 
any specific complaints or treatment of back injury.  
However, the veteran was admitted as an inpatient for 
"neurological observation" for nine days in January 1944.  
The record does not reflect the veteran's chief complaint 
upon admission or a diagnosis upon discharge.  The veteran 
had a separation physical examination in November 1945.  No 
abnormalities of the back were noted at that time.

A summary of a period of VA hospitalization in February and 
March 1952 includes the veteran's history that in service in 
"1943 or 1944" he had a feeling of numbness in both legs 
and was hospitalized at a Naval Hospital on Guadalcanal for 
14 days.  The Board notes that this history appears to match 
and illuminate the cause of the "neurological observation" 
for nine days in January 1944.  

Post-service medical records also include two reports written 
by Dr. A and Dr. R.,    two of the veteran's treating 
physicians.  Dr. A's report, dated August 25, 1977, reveals 
that the veteran had been seen in his office since January 
1973.  The veteran had complaints of considerable 
intermittent pain in his low back and lower extremities in 
the period from January 1973 through August 1977.  The report 
indicates that in 1967, the veteran had a lumbar laminectomy 
after an industrial accident.  The surgery was performed by 
another physician, Dr. M.  The veteran had a good recovery 
with an estimated 22 percent residual disability.  The 
veteran suffered another industrial injury in March 1974, 
which required surgical drainage of a hematoma in the left 
hip.  The veteran had continuing difficulties, which led to 
Dr. A performing a neurological evaluation.  Following the 
evaluation, Dr. A performed a wide decompressive laminectomy 
in August 1976.  At that time Dr. A discovered that the 
veteran had recurrent disc protrusion and an extensive 
epidural cicatrix which had compromised the left 5th lumbar 
nerve root.  The veteran did well for approximately six 
months, but was involved in another industrial accident in 
January 1977.  Following the accident, the veteran continued 
to have varying pain and discomfort in his back and lower 
extremities.  He also experienced some discomfort in his 
interscapular region and the left upper extremity.  In August 
1977 the veteran was hospitalized again with exacerbated pain 
and occasional tingling paresthesia in the middle three toes 
of the left foot.  His diagnosis was lumbar radiculopathy, 
secondary to epidural cicatrix and disc protrusion with 
associated chronic dorsolumbar myositis. 

Dr. R's report, dated July 1977, indicates that the veteran 
had been under his care for the last eight years.  The 
report's medical history is consistent with that given by Dr. 
A except that it also indicates an industrial injury in March 
1977, which resulted in strain of his neck and dorsal spine.  
Dr. R's report reveals that the veteran was hospitalized in 
cervical traction for less than a week.  The veteran's 
symptoms were relieved by medication with sedative 
properties.  Dr. R made a diagnosis of mechanical neck and 
back derangement with nerve root involvement and irritation.

The veteran appeared for a videoconference hearing on January 
9, 2001.  He testified that he suffered a back injury in 
service in 1944 while tipping and rolling 55-gallon drums 
onboard a ship  (Transcript (T) at pg. 7, 11).  The veteran 
described feeling something in his back, a serious sensation 
of pain in his back that traveled down his left side into his 
left leg (T. at pg. 12).  The veteran indicated that his left 
leg is now two inches smaller in circumference than his right 
leg.  (T. at pg. 12, 18).  He stated that as a result of the 
accident, he was hospitalized for ten days for a neurological 
evaluation (T. at pg. 10).  Every day during the 
hospitalization he received a shot and the doctor also come 
in with a pin and rubbed the veteran's leg, but the veteran 
was unable to feel the pin (T. at pg. 10).  After the in-
service injury, the veteran felt numbness in his legs, which 
continued after he was discharged from the service (T. at pg. 
10).  He also complained of numbness in his legs when he was 
seen at a Department of Veterans Affairs (VA) medical 
facility in 1952 (T. at pg. 13).  He indicated that he 
believed that there were no other private records pertaining 
to his claim aside from those already obtained by the VA (T. 
at pg. 10).

The veteran's testimony credibly explained the facts and 
circumstances surrounding the neurological observation he 
underwent in January 1944, thereby establishing that a back 
injury did occur in service.  In light of the veteran's 
testimony, his longstanding, current back disability and new 
legislative changes set forth below, the Board of Veterans' 
Appeals (Board) finds that a medical opinion is necessary to 
decide the claim for service connection for a L4-L5 spine 
injury with sciatic nerve damage.  The duty to assist the 
veteran in obtaining and developing available facts and 
evidence to support a claim includes obtaining adequate VA 
examinations.  Littke v. Dewinski.  1 Vet. App. 90 (1990).

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The salient features of the new statutory provisions 
(and where they will be codified in title 38 United States 
Code) may be summarized as imposing the following obligations 
on the Secretary: 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall 
	(a) identify the records the Secretary is unable to 
obtain
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The appellant has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2. The veteran should be asked to 
identify any sources of recent pertinent 
medical treatment for a L4-L5 spine 
injury with sciatic nerve damage.  Any 
medical records other than those now on 
file pertaining to a L4-L5 spine injury 
with sciatic nerve damage should be 
obtained and associated with the claims 
folder.

3.  Upon completion of the above to the 
extent possible, the veteran should be 
afforded an examination by an 
appropriate medical provider to 
determine the nature, status and 
etiology of any current low back 
disability.  All indicated studies must 
be conducted.  The claims file and a 
separate copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  After the examination and 
a review of the evidence in the claims 
folder, including service, private and 
VA medical records, the provider should 
express opinions as to the following:

(a) What is the nature, etiology and 
diagnosis of any low back disability 
present during service or within one 
year of service;

(b) What is the etiology and correct 
diagnosis of any current low back 
disability; and

(c) What is the degree of medical 
probability that there is a causal 
relationship between any current low 
back disability and the veteran's period 
of service?

If the provider can not answer any of 
the above questions without resort to 
speculation, he or she should so 
indicate. 
 
The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  38 C.F.R. § 3.655 
(2000); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed in full.  In particular, the RO 
should ensure that the requested 
examination and required opinions are in 
compliance with this remand and if they 
are not, the RO should implement 
corrective procedures.

5.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of 
entitlement to service connection for a 
L4-L5 spine injury with sciatic nerve 
damage.

6. Thereafter, the RO should again review 
the record.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




